           Case 1:19-cv-04327-VEC Document 49 Filed 07/15/19 Page 1 of 4




KAPLAN HECKER & FINK LLP                                                                            350 Fifth Avenue
                                                                                                           Suite 7110
                                                                                                  New York, NY 10118
Direct Dial: (212) 763-0884                                                                          (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                                         www.kaplanhecker.com

                                                                July 15, 2019
VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re: Feibleman v. The Trustees of Columbia University in the City of New York,
            No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

Dear Judge Caproni:

         We represent Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) in the above-captioned matter. Pursuant to Section 5(A) of Your Honor’s Individual
Practices in Civil Cases, we write to request permission to file Exhibit B to the Declaration of
Thomas A. Rawlinson in Support of Defendant The Trustees of Columbia University in the City
of New York’s Partial Motion to Dismiss the Complaint (the “Rawlinson Declaration”) under
seal. 1 Plaintiff does not object to the proposed sealing.

                                                  *        *        *

       Exhibit B is an extremely sensitive element of this case: Plaintiff’s surreptitious, 30-minute
audio recording of interactions between Plaintiff and Jane Doe, alone in Doe’s bedroom,
immediately following the sexual assault here at issue. 2 Columbia submits the recording because,
unlike a transcript, the audio captures the sounds and details of the interactions between Plaintiff
and Doe, as well as Doe’s mental state surrounding Plaintiff’s misconduct. 3 But the recording also
1
    The Rawlinson Declaration in Support of Columbia’s Motion to Dismiss the Complaint is being filed via ECF
    without a copy of Exhibit B pending resolution of the instant request. In compliance with Section 5(A)(i) of Your
    Honor’s Individual Practices in Civil Cases, a copy of Exhibit B will be emailed to Chambers.
2
    Although Plaintiff denies that any sexual assault occurred, he acknowledges that Exhibit B is “a record of exactly
    what happened” during the sexual encounter between himself and Jane Doe in Jane Doe’s apartment. (Compl.
    ¶ 305.) There is, therefore, no dispute as to the authenticity of the recording. And as the Court has acknowledged,
    there is a “sustained finding” by the University “of a sexual assault” under the University’s policies. (See June 28,
    2019 Conference Tr. 6:2-3.)
3
    Indeed, there are important elements of the audio recording that come through most clearly when the recording is
    listened to rather than read. If a transcript of the recording would aid the Court, however, Columbia is prepared
          Case 1:19-cv-04327-VEC Document 49 Filed 07/15/19 Page 2 of 4



Hon. Valerie E. Caproni
July 15, 2019
Page 2 of 4

captures the identifiable sound of Jane Doe’s voice and the repeated use by Plaintiff of Jane Doe’s
first name.

        This Court has already recognized that Jane Doe’s privacy interests outweigh the public
interest in knowing her identity at this point in the litigation. (See ECF 43; June 28, 2019
Conference Tr. 5:19-6:12.) Therefore, consistent with the Court’s ruling on the pseudonymization
of the Complaint (ECF 43), the privacy interests at stake unquestionably merit sealing this portion
of the record at this time.

        The presumption of open access to judicial records may yield when a court finds “that
higher values necessitate a narrowly tailored sealing.” Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 126 (2d Cir. 2006); see also United States v. Silver, No. 15-cr-93, 2016 WL 1572993, at
*3 (S.D.N.Y. Apr. 14, 2016) (Caproni, J.) (citation omitted) (same). Even where a weighty
presumption of access applies, a court must balance competing considerations, including but not
limited to “the privacy interests of those resisting disclosure.” Stern v. Cosby, 529 F. Supp. 2d 417,
420 (S.D.N.Y. 2007) (citations omitted). Indeed, the “[t]he privacy interests of innocent third
parties . . . should weigh heavily in a court’s balancing equation.” United States v. Amodeo, 71
F.3d 1044, 1050 (2d Cir. 1995) (citation omitted).

        Following earlier briefing on this point (ECF 25, 34), including a submission from Jane
Doe regarding her own privacy interests (ECF 26-1), the Court has already concluded that Doe’s
“identity is not critical . . . to a public understanding of the case” and that “her privacy interests
outweigh[] the public’s interest in knowing her identity at this point.” (June 28, 2019 Conference
Tr. 6:5-8.) Because that determination would be upended if the audio recording exhibit were made
public at the motion to dismiss stage, the Court’s earlier analysis applies here with full force and
requires that the recording—which includes Doe’s voice and the unmistakable use of her first
name—be sealed. (See ECF 43.)

        Any doubt on that score is resolved by a further consideration that supports sealing: the
fact that this recording captures the period immediately following the sexual misconduct at issue.
It is difficult to imagine any subject matter more private. See Amodeo, 71 F.3d at 1051 (“In
determining the weight to be accorded an assertion of a right of privacy, courts should first consider
the degree to which the subject matter is traditionally considered private rather than public. . . .
[E]mbarrassing conduct with no public ramifications . . . will weigh more heavily against access
than conduct affecting a substantial portion of the public.”) As Columbia set forth in its
Memorandum of Law in Support of the Motion of Defendant The Trustees of Columbia University
in the City of New York to Redact the Complaint, courts protect privacy interests in “matters of
the utmost intimacy, including sexual assault.” Doe No. 2 v. Kolko, 242 F.R.D. 193, 196 (E.D.N.Y.
2006) (collecting cases). (ECF 25 at 8. 4) Those interests are particularly acute where, as here, the


    to provide one upon request.
4
    Columbia incorporates herein the relevant arguments and supporting case law set forth in ECF 25.
          Case 1:19-cv-04327-VEC Document 49 Filed 07/15/19 Page 3 of 4



Hon. Valerie E. Caproni
July 15, 2019
Page 3 of 4

litigation will “focus upon, and has already described in detail, extraordinarily intimate details of
a sexual encounter.” Doe v. Univ. of Miss., No. 3:18-cv-138, 2018 WL 1703013, at *2 (S.D. Miss.
Apr. 6, 2018).

          It is no surprise, therefore, that courts routinely seal audio records that impose even less
directly upon the privacy of victims than the audio recording involved here. See, e.g., Ross v. Univ.
of Tulsa, 225 F. Supp. 3d 1254, 1265 (N.D. Okla. 2016) (noting an audio recording of a sexual
assault victim’s interview “only appeared in the Court record under seal” and finding “disclosure
. . . to be the most serious violation” of a protective order “due to the sensitive and private nature
of” the contents of the audio recording); Alexander v. Skolnik, No. 3:10-cv-0584, 2011 WL
2174980, at *4 n.3 (D. Nev. June 3, 2011) (maintaining entire CD under seal where it “include[d]
the interview of the confidential informant” regarding an in-prison sexual assault). Indeed, courts
have routinely found far less sensitive privacy interests to merit sealing. See, e.g., Oliver Wyman,
Inc. v. Eielson, 282 F. Supp. 3d 684, 707 (S.D.N.Y. 2017) (“[E]xhibits detailing internal employee
evaluations would likely cause embarrassment to third parties and . . . the third parties’ privacy
interests outweigh the public’s interest in disclosure.” (citation omitted)); Doe v. Apfel, No. 98-cv-
182, 1999 WL 182669, at *3 (E.D.N.Y. Mar. 22, 1999) (“a lengthy, detailed, and potentially
embarrassing description of the illnesses from which Doe suffers” justified sealing). It follows a
fortiori from this reasoning that Exhibit B to the Rawlinson Declaration should be sealed at this
stage of the proceedings.

        The harms that could flow from public access to Exhibit B are significant. As the Court
has already recognized with respect to unredacted names in the Complaint, allowing disclosure of
Doe’s identity—which public access to the Exhibit B recording would inevitably do—would
threaten further injury to Doe and would chill other victims and witnesses of sexual misconduct
from coming forward in the future. (See June 28, 2019 Conference Tr. 5:19-6:8.) In addition, public
access to Exhibit B—a surreptitious recording of Jane Doe made to obtain a record that, if
disseminated, could embarrass and humiliate her—risks amplifying the harm she has already
suffered. Cf. Paroline v. United States, 572 U.S. 434, 441 (2014) (“[The] crimes [of child sexual
abuse] were compounded by the distribution of images of [the victim’s] abuser’s horrific acts,
which meant the wrongs inflicted upon her were in effect repeated.”). That Exhibit B is an audio
recording only militates further in favor of sealing at this time to avoid the additional risk of abuse.
See, e.g., Burgess v. Town of Wallingford, No. 3:11-cv-1129, 2012 WL 4344194, at *8 (D. Conn.
Sept. 21, 2012) (“As numerous courts have observed, in this age of advanced technology,
publication of audio recordings is rife with potential for abuse.” (citation omitted)).

        Finally, sealing Exhibit B will impede neither the public’s ability to understand the case
nor the Court’s ability to exercise its powers. The Court will not be hindered from describing the
recording’s contents and effect, as Columbia has done in its memorandum of law in support of its
Partial Motion to Dismiss the Complaint. Accordingly, the sealing request is “narrowly tailored”
to protect Jane Doe’s privacy interests while respecting the First Amendment. Lugosch, 435 F.3d
at 126.
        Case 1:19-cv-04327-VEC Document 49 Filed 07/15/19 Page 4 of 4



Hon. Valerie E. Caproni
July 15, 2019
Page 4 of 4


        For the foregoing reasons, Columbia requests that Exhibit B to the Rawlinson Declaration
be filed under seal at this time.


                                            Respectfully sub~

                                           ~                                   .




cc: Counsel of Record
